ALLOWANCE

Allowable Subject Matter
Claims 1, 3-11, 13 and 15-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show “wherein the second EEV remains open during the cooling mode, and wherein the first EEV modulates during the cooling mode based on temperatures and pressures measured by the first set of pressure and temperature sensors; and wherein the first EEV is configured to restrict refrigerant flow, during the cooling mode, to back up the refrigerant that is upstream of the first EEV and in the outdoor coil thereby increasing the SC” as required from independent claim 1, and specifically does not show “wherein the second EEV remains open during the cooling mode, and wherein the first EEV modulates during the cooling mode; and wherein the first EEV is configured to restrict refrigerant flow, based on pressure and temperature measurements from the first set of pressure and temperature sensors, to back up the refrigerant that is upstream of the first EEV and in the outdoor coil, thereby increasing the SC during the cooling mode” as required from claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ANA M VAZQUEZ/Examiner, Art Unit 3763